Order entered December 31, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01091-CV

                                 MELISSA HYATT, Appellant

                                                V.

                               MICHAEL REIGHLEY, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-03-10926-T

                                            ORDER
       Both the clerk’s and reporter’s records in this case is overdue. By postcard dated

November 5, 2014, we notified the Dallas County District Clerk that the clerk’s record was

overdue and directed the Dallas County District Clerk to file the clerk’s record within thirty days.

To date, the clerk’s record has not been filed and we have not received any correspondence from

the Dallas County District Clerk’s office regarding the status of the clerk’s record. Also by

postcard dated November 5, 2014, we notified the Court Reporter that the reporter’s record was

overdue. To date, the reporter’s record has not been filed.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record or

written verification that appellant has not been found indigent and has not paid for the record

within TEN DAYS of the date of this order. We notify appellant that if we receive verification
appellant is not indigent and has not paid for the record, we will, without further notice, dismiss

the appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Glenda Johnson, Official Court Reporter for the 256th Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not paid for or made arrangements to pay for the reporter’s record. We notify appellant that if we

receive verification appellant has not requested, paid for, or made arrangements to pay for the

reporter’s record, we will order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Gary Fitzsimmons
       Dallas County District Clerk

       Glenda Johnson
       Official Court Reporter, 256th Judicial District Court

       All parties


                                                     /s/    CRAIG STODDART
                                                            JUSTICE